



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Punia, 2018 ONCA 1022

DATE: 20181212

DOCKET: C63403

Feldman, MacPherson
    and Nordheimer JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Mandeep Punia

Appellant

Lindsay Daviau, for the appellant

Grace Choi, for the respondent

Heard and released orally: December 10, 2018

REASONS FOR DECISION

[1]

The appellant appeals from her sentence of 12 years in the stabbing of
    her sister-in-law.  The appellant abandoned her conviction appeal.  While the
    appellant was tried on a charge of second murder, she was found guilty of
    manslaughter.

[2]

The sentencing judge gave thorough reasons in deciding on the sentence
    of 12 years.  He concluded correctly in our view, that this was a case of
    aggravated manslaughter.  The range of sentence for that offence has been said
    by this court in
R. v. Clarke
(2003) 172 O.A.C. 133 to be between 8
    and 12 years.  The appellant submits, through duty counsel, that the sentencing
    judge made three errors:

(1)

That the appellant stabbed the
    deceased in the neck;

(2)

That the stabbing would cause
    bodily harm; and

(3)

That the deceased was holding
    her baby at the time that she was stabbed.

[3]

We do not agree that any of these three errors were made.  Given that
    this was a trial by jury, the sentencing judge had to discern the factual
    findings for the verdict.  It was open to the sentencing judge to reach the
    conclusion that the deceased was stabbed in the neck given the blood loss that
    occurred.  It follows from that fact that the stabbing would cause bodily
    harm.  In any event, the basic facts of stabbing, blood loss, death with no
    effort to obtain medical aid, and concealment of the death for three years
    would constitute an aggravated manslaughter.  Indeed these facts are comparable
    to the ones in
Clarke
.

[4]

Similarly, the finding that the deceased was holding her baby was one
    that was open to the sentencing judge, but we would also note that this was
    only one of ten facts that the sentencing judge took into account in arriving
    at the sentence.

[5]

While we appreciate the progress that the appellant has made while she
    has been in custody, the sentence imposed was a fit and proper sentence given
    the factual circumstances in which it occurred.  There is no basis for this
    court to interfere.  The appeal is dismissed.

K.
    Feldman J.A.

J.C.
    MacPherson J.A.

I.V.B.
    Nordheimer J.A.


